Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding Claim 1, “of” should be inserted after downstream in line 5.
Regarding Claim 13, a space should be inserted in “meltcontains”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 12, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 2 recites the limitation "the addition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “an addition”.
Claim 3 recites the limitation "the granules of urea" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “granules of urea”.
Claim 5 recites the limitation "the last stage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “a last stage”.
Claims 7 and 14 recite the limitation "said stages".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the limitations are referring to the first stages, the second stages, all previously recited stages, or stages previously unrecited.  For the purpose of examination, the limitations will be treated as “stages”.
Claims 8 and 16 recite the limitation " each of said stages".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the limitations are referring to the first stages, the second stages, all previously recited stages, or stages previously unrecited.  For the purpose of examination, the limitations will be treated as “each stage”.
Claim 12 recites the limitation "the recovery section of a urea plant".  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “a recovery section of a urea plant”.
Claim 16 recites the limitation "the stages".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the limitations are referring to the first stages, the second stages, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-3, 5-8, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Niks (US 4219589) in view of Van Hijfte (US 4500336) and Burnham (US 2002/0098982).
	Regarding Claims 1-3, 5-8, 11, and 13, Niks teaches a process of granulation of a liquid urea solution containing 70-99.9 weight percent urea (abstract), the process comprising a multiple stage granulation process wherein each stage receives a urea mixture (Figure and discussion thereof).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the urea concentration of Niks to be any of the taught concentrations, including those within the claimed ranges, because Niks teaches they are all suitable concentrations for use with the invention and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the particles of Niks at any of the taught concentrations.
	Niks does not explicitly teach the urea provided as a melt; however, in the urea granulating art urea melts and aqueous urea solutions are both known equivalent precursors (For Example: Van Hijfte Abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the precursors of Niks to include use of urea melts and aqueous urea solutions, as taught in Van Hijfte, because they are known precursors in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the granules of Niks with melt or solution precursors.

	Regarding Claim 14, Nils teaches a longitudinal granulator and said stages of the granulation process are distributed over the length of said granulator (Figure and discussion thereof).
	Regarding Claim 15, Nils teaches a fluid bed condition (abstract).
	Regarding Claim 16, Nils teaches feeding the urea by means of a plurality of urea inputs wherein each stage of the granulation process has a respective urea input and addition of the additives to the stages is performed by mixing with the urea of the urea input (Figure and discussion thereof).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Niks (US 4219589) in view of Van Hijfte (US 4500336) and Burnham (US 2002/0098982) as applied to claims 1-3, 5-8, 11, and 13-16 above, and further in view of Garcia Martinez (US 2016/0332924).
	Regarding Claims 4 and 10, Niks teaches it is desirable to produce a granule having low biuret values (col. 1 ln. 55-60).  The combined references do not explicitly teach an additive including calcium .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Niks (US 4219589) in view of Van Hijfte (US 4500336) and Burnham (US 2002/0098982) as applied to claims 1-3, 5-8, 11, and 13-16 above, and further in view of Dencs (US 4370198).
	Regarding Claim 12, Niks teaches a dilute urea solution discharged from the scrubber (col. 5 ln. 21-34). Niks does not explicitly teach recycling the urea solution from the scrubber to the granulation .
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Niks (US 4219589) in view of Van Hijfte (US 4500336) and Burnham (US 2002/0098982) as applied to claims 1-3, 5-8, 11, and 13-16 above, and further in view of Oshlack (US 5472712).
	Regarding Claim 9, Niks teaches a urea solution containing 70-99.9 weight percent urea (abstract).  The combined references are silent as to the concentration of the carboxymethyl starch; however, Oshlack teaches controlled release products for fertilizer applications (col. 4 ln. 27-32) including carboxymethyl starch as a release modifying agent to promote erosion (col. 12 ln. 54-60).  Oshlack teaches release-modifying agents in controlled-release coatings in an amount of from about 0.1 to 80 wt. percent (col. 13 ln. 46-50).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the carboxymethyl starch additive concentration of the combined references, as suggested in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712